Citation Nr: 1132100	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bowel disorder, claimed as a neurogenic bowel.  

2.  Entitlement to service connection for a bladder disorder, claimed as a neurogenic bladder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denials of entitlement to service connection for a bowel disorder and entitlement to service connection for a bladder disorder.  The case has been returned to the Board for further appellate action.

The issue of service connection for peripheral neuropathy of the lower extremities was also the subject of the September 2009 Board remand.  However, during the pendency of this appeal, in a January 2011 rating decision, the AMC granted service connection for peripheral neuropathy of the bilateral lower extremities.  As this represents a full grant of the benefit sought, this issue is no longer before the Board. 

The issue of entitlement to service connection for a bladder disorder addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The presence of a chronic, identifiable bowel disorder has not been established.


CONCLUSION OF LAW

A bowel disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter for further development in September 2009.  Specifically, the Board instructed the AMC to send the Veteran a corrective notification letter outlining the elements for service connection on both a direct and secondary basis, and providing an explanation as to the information and evidence with regard to establishing a disability rating and effective date; obtain outstanding VA treatment records; schedule the Veteran for an examination to determine the etiology of any current bowel disorder; and to readjudicate the claim.  Subsequently, the AMC sent the Veteran a corrective notification letter in October 2009, outstanding VA treatment records were associated with the claims folder, the Veteran was afforded an examination for his claimed bowel disorder in February 2010, and his claim was readjudicated in a January 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a bowel disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After reviewing the record, the Board finds that VA has met that duty.

In August 2004, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, in letters dated in March 2005 and October 2009, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA also informed him of the criteria for service connection, as well as the general criteria for rating service-connected disabilities and assigning effective dates, should service connection be granted.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a January 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002).  

In this case, VA obtained the Veteran's service treatment records, as well as records reflecting his VA treatment.  Also in September 2001, April and May 2005, November 2006, and February 2010, VA examined the Veteran to determine, in part, the nature and etiology of any bowel disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on his appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of the issue of entitlement to service connection for bowel disorder.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During his October 1988 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, frequent indigestion; stomach, liver, or intestinal trouble; or piles or rectal diseases.  On examination, his abdomen and viscera, and anus and rectum were found to be normal.  

In March 1989, the Veteran complained of a 4 day history of low back pain.  It reportedly radiated to his left lower extremity but had not been induced by trauma. The Veteran denied bowel dysfunction.  

In April 1989, the Veteran was found to have a herniated nucleus pulposus at L4-L5 for which he underwent a discectomy.  In June 1989, he underwent physical therapy for his back.  There was no associated nausea, vomiting, or diarrhea.  In March 1990, the Veteran complained of a four day history of back pain, but denied nausea, vomiting, or diarrhea.  

In April and August 1992, the Veteran was treated for low back pain.  He denied bowel changes, nausea, vomiting, or diarrhea.

During his September 1992 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, piles or rectal disease.  He responded in the affirmative, when asked if he then had, or had ever had frequent indigestion; stomach, liver, or intestinal trouble.  The examiner noted that the Veteran had been treated for frequent stools.  On examination, his abdomen and viscera, and anus and rectum were found to be normal.  

In November 1992, the Veteran was treated in service for low back pain.  He denied nausea, vomiting, diarrhea, or abdominal pain.

From September 2003 to August 2008, the Veteran was treated by VA for various complaints involving his gastrointestinal systems.  For example, in March 2004 and November 2005, he reported blood in his stool, and in September 2004 and September 2005, he complained of diarrhea.  In March 2005 and December 2006, the Veteran stated that he had occasional difficulty with defecation.  In January 2004, a barium enema revealed minimal diverticulitis, and in March 2004, an upper gastrointestinal series revealed erosive gastritis.  In November 2006, an abdominal sonogram showed the presence of hepatic steatosis versus hepatocellular disease.  

In April 2005, the Veteran was examined in conjunction with his claim of entitlement to service connection for a bowel secondary to his service-connected low back disability.  It was noted that he had a history of rectal bleeding, hemorrhoids, and an anal fistula.  He had reportedly undergone a hemorrhoidectomy in 2005 and two fistulectomies, the most recent in 2003.  He claimed a several year history of anal incontinence, the last time, three months earlier.  He reported that he had anal accidents two or three times a day and required the use of pampers.  He denied constipation but reported loose, watery, diarrhea or soft stools, with as many as four to six bowel movements per day.  They reportedly occurred soon after eating, depending on the type of food he ate.  He stated that after each bowel movement, the toilet paper was stained with bright red blood.  He denied receiving any treatment at the time of the examination.  

On examination, it was noted that the Veteran had a history of external hemorrhoids.  There were no signs of anemia or bleeding.  An electromyography of the anal sphincter externus was normal, as were laboratory tests for fecal occult blood.  Following the VA examination, the examiner concluded that there was no electrodiagnostice or clinical evidence of a neurogenic bowel to support the Veteran's allegation of anal incontinence.

In February 2010, the Veteran was reexamined by VA to determine the nature and etiology of any bowel disorder found to be present.  He reported a 2 to 3 year history of diarrhea.  A barium enema had reportedly shown polyps, which had not been removed.  The Veteran stated that he was unable to hold his bowels.  He also stated that they would not come all the way out and that he would have to pull them out.  

The examiner's review of the record revealed a history of internal and external hemorrhoidectomies and a fistulectomy.  He noted that the report of a July 2008 colonoscopy had been normal except for hemorrhoids

On examination, the anus and rectal walls were normal, as was the anal wink.  Following the examination, the history of hemorrhoids and rectal fissure was again noted, but the examiner concluded that no specific bowel disorder was identified.   The examiner opined that the Veteran's bowel complaints were not related to his service-connected back disability.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disabilities, such as a neurogenic bowel, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Analysis

The Veteran does not contend, and the evidence does not show that his claimed bowel disorder is directly related to service.  Rather, he contends that it is proximately due to or has been aggravated by his service-connected herniated nucleus pulposus at L4-L5.  Therefore, he maintains that service connection is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran entered service without any bowel dysfunction of any kind.  Several months later, he sustained a herniated nucleus pulposus at L4-L5.  However, there is no evidence that there were any associated disorders of the gastrointestinal system.  Indeed, from the time that the back disorder was first manifested, until his separation from service, the Veteran consistently denied the presence of any bowel pathology.  Although he complained of frequent stools at the time of his separation from service, his gastrointestinal system was found to be normal.

While the Veteran had demonstrated hemorrhoids and an anal fistula since service, neither of those disorders was manifested until the early-to-mid-2000's.  The Veteran maintains that such manifestations are due to his service-connected low back disability.  However, the preponderance of the evidence such as the 2005 and 2010 VA examination reports show otherwise.  Indeed, despite his history of hemorrhoids and an anal fistula, as well as diverticulitis and erosive gastritis, the most recent VA examination reports are negative for any manifestations of a current bowel disorder to support the Veteran's claim for service connection.  Absent evidence of current disability, the Veteran does not meet the criteria for service connection.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for a bowel disorder is not warranted.

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

To the extent that the Veteran himself, or his representative, contends that he currently has a bowel disorder, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the existence of any current bowel disorder is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the diagnosis of any claimed bowel disorder.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis of any bowel disorder, as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the objective medical evidence of record, including the February 2010 VA examination report, which was rendered after an evaluation and review of the Veteran's medical history by a licensed physician rather than a lay person.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim; and, therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bowel disorder, claimed as a neurogenic bowel.  


REMAND

The Veteran also seeks service connection for a bladder disorder.  As with the claimed bowel disorder, the Veteran maintains that it is primarily due to his service-connected low back disorder.  

In its September 2009 remand, the Board directed the AMC to schedule the Veteran for a VA examination to determine, in part, the nature and etiology of any current bladder disorder.  If a bladder disorder was found, the examiner was asked to express an opinion as to whether it was at least as likely as not (50 percent probability or more) that any bladder disorder was proximately due to or the result of any service-connected low back disability.  The examiner was also asked to determine whether it was at least as likely as not that any bladder disorder has undergone any permanent increase in severity due to the Veteran's service-connected low back disability.  If so, the examiner was asked to specify the degree of increase in severity over and above the preexisting base line of disability.  

Following the February 2011 VA examination, the examiner found that the Veteran had benign prostatic hypertrophy and diabetic neuropathy.  He opined that it was less likely than not that those disorders were proximately due to or the result of the Veteran's service-connected low back disorder.  However, the examiner did not express an opinion as to whether it was at least as likely as not that any bladder disorder has undergone any permanent increase in severity due to the Veteran's service-connected low back disability.  Such a deficiency suggests less-than-full compliance with instructions in the Board's remand and must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1. Return the case to the same VA physician who examined the Veteran in February 2010, if possible to review the claims folder and determine whether any bladder disorder has undergone any permanent increase in severity due to the Veteran's service-connected low back disability. 

If the February 2010 VA examiner is unavailable, the claims folders should be referred to another similarly qualified medical professional.  The examiner must indicate on the examination report that review of the claims folder was undertaken. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If for any and all bladder disorder(s) diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must also express an opinion, with complete rationale, as to the etiology of any such disorder(s).  In so doing, the examiner must state whether it is at least as likely as not (at least a 50/50 chance) that any such bladder disorder underwent a permanent increase in severity due to the Veteran's service-connected low back disability.  If so, the examiner must specify the degree of increase in severity over and above the preexisting base line of disability.  

If the reviewer finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2.  The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, a copy of the letter notifying him of the date, time, and place of the examination must be associated with the claims folder.  In this regard, it must be noted whether any notice sent to the Veteran was returned as undeliverable.  

3. When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a bladder disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


